Volcanic ash crisis (debate)
The next item is the oral question to the Commission by Brian Simpson, on behalf of the Committee on Transport and Tourism, on the volcanic ash crisis (B7-0217/10).
author. - Madam President, Mr Simpson apologises for not being present during the discussion on the ash cloud crisis. Ironically, in view of this evening's discussion, he has been caught up in the flight restrictions related to the ash cloud restrictions in the UK and therefore has been unable to travel to Strasbourg for the discussion. I will therefore be speaking on his behalf this evening.
The oral question on the volcanic ash crisis is just as relevant today, in the context of the ongoing disruption to airspace, as it was at the time of the initial eruption of the Icelandic volcano last month, when we saw much of EU airspace closed for six days. We are now dealing not only with the aftermath of that disruption and its financial impact but also with the present ongoing uncertainty of continued and prolonged disruption to European airspace.
While I believe that some important lessons have been learned and acted on following the unprecedented scale, duration and cause of the initial airspace shutdown, it is clear that the response at European level needs to be stepped up a gear in the face of ongoing disruptions.
Faced with the challenges that the unprecedented nature and unspecified duration and the disruption is causing to air travel, I am concerned today to get assurances that the mechanisms we have in place for coping with the disruption are working effectively and that, where gaps have been identified over the last few weeks, these are being adequately addressed.
I am pleased to say that the Air Passengers' Rights Regulation has proved vitally important in providing a safety net to ensure that it is not the passengers who bear the brunt of the financial consequences of the disruption and who are not left stranded by the chaos. The airspace closure has, however, raised important questions about airlines fulfilling their obligations when it comes to air passengers' rights, especially in the light of any compensation afforded to the aviation industry.
What feedback is the Commission getting on the treatment of passengers, and what assurances can it give that airlines are fulfilling their obligations in line with the legislation? Furthermore, the current situation has exposed the vulnerability of those passengers booked on third-country airlines for whom the air passengers' rights legislation does not apply. How does the Commission propose to address this gap in the legislation?
We also - very early on in this crisis - recognised the heavy financial losses suffered by the aviation industry during the airspace shutdown. My concern with any compensation package made available to the aviation industry is to ensure that compensation is directed at the different sectors of the aviation industry - not just the airlines - and that the compensation measures are of an EU-wide nature.
I know that some Member States will be more sympathetic than others when it comes to giving financial aid to their airlines. What assurances is the Commission able to give that some conditions will be levelled to avoid any distortions in the compensation handed out at Member State level and to ensure a level playing field?
I now turn to the most pressing concern today, which is over the procedures in place for defining no-flight zones in the EU. The continued disruption to European airspace has once again put the procedures applied for defining no-flight zones under the spotlight. There are concerns that Member States are being over cautious in their implementation of no-flight zones and that aeroplanes are safe to fly amid higher densities of ash than are currently allowed by EU rules.
The ongoing closure and opening of airspace by Member States over the last few weeks has very much highlighted the need for a more joined-up approach at EU level, rather than the differentiated approach we are currently seeing. I am also aware that the Commission has put renewed emphasis on improving data collection and modelling methodologies to give a more detailed picture of the risks involved for aeroplanes flying through an ash cloud.
How does the new information we have impact on the restrictions currently in place and the definition of the no-flight zones?
Finally, we have seen the value of increased European coordination when it comes to responding to the ash cloud crisis. Further areas where we have recognised the importance of greater cooperation include the acceleration of the Single European Sky initiative and the creation of a mobility action plan to help the EU cope better during such crises.
Vice-President of the Commission. - Madam President, I would like to provide an update on the evolution of the Icelandic volcano crisis which, of course, is linked to aviation.
The European Union has been heavily affected by the consequences of the Eyjafjallajökull volcano eruption in Iceland. The volcano eruption laid a cloud of volcanic ash over most of Europe. Volcanic ash contains many problematic substances that are harmful to aircraft and, in particular, their engines. The presence of this safety threat in the sky forced national authorities to take decisions, in accordance with the relevant procedures developed at international level, to close off all affected airspace.
The European Union immediately mobilised resources to tackle the most pressing problems. Taking into account evolutions in the situation and the need for a more differentiated approach to the model and risk management procedures, the Commission took the initiative, over the weekend of 17 and 18 April, with the Spanish Presidency and Eurocontrol, to propose a coordinated European approach. As a result of this work, in full cooperation with Member States and the industry, new procedures were defined. At the extraordinary meeting of EU Transport Ministers that took place on 19 April 2010, this new procedure was endorsed, thereby allowing for a gradual reopening of airspace in a coordinated manner as of 08.00 on 20 April 2010.
As a follow-up to this immediate action, the Commission produced a report addressing the impact of the volcanic ash cloud crisis on the air transport industry. It received broad support from the Council of Transport Ministers at its extraordinary meeting of 4 May 2010. Whereas the focus of the report was to address the current volcano crisis, it has nevertheless sought equally to address the European Union's need to be able to deal effectively with similar crisis situations in the future, should they arise.
The events of the past 10 days have shown that the situation is far from being resolved at this stage. The volcano continues to be active, and recurrent closures of airspace continue to take place, depending on the weather conditions affecting the dispersion of the ash cloud. The Commission is therefore committed to ensuring a prompt follow-up to the Transport Council conclusions as adopted on 4 May 2010. I am happy to report the first steps taken as a consequence.
The European Crisis Coordination Cell has been agreed with effect from 11 May 2010. The final arrangements for setting it up are being made this week. The nomination of a functional airspace blocks coordinator was endorsed by the Single Sky Committee on 7 May 2010. The designation of Eurocontrol's performance review committee as an SES performance review body was also carried out by the Single Sky Committee on 7 May 2010. The European Aviation Safety Agency (EASA) has been given the task of defining binding standards for engine ash tolerance levels.
The Commission will shortly be calling for the creation of a task force to explore how the current European forecasting and dispersion models can be improved so as to enhance associated risk assessment and risk management in such crisis situations. There is more to come as the Commission works towards meeting the Council of Transport Ministers' expectations, as expressed in their conclusions of 4 May 2010.
The volcanic eruption in April highlighted to us that traffic in European airspace is not prepared with an appropriate response in the event of unexpected disruption. There has been no coordination, flexibility or effort to make the maximum possible use of flight conditions.
The SES II package was adopted in November 2009 in record time, as is also mentioned in the Commission's briefing note. The package was adopted in spite of Member States' resistance. In fact, the translation and publication took longer than the actual negotiations. The crisis has come and we have seen the benefit of implementing the SES II package.
In my view, if Member States dropped their current reservations, we could have a Single European Sky in next to no time. To do this, we require a network of direct routes and an efficient traffic control system which disregards national borders from now on. Unfortunately, there is no intention of this happening. The only solution therefore is for us to implement the SES II package extremely quickly.
The Commission has tabled urgent measures which have actually already been requested in the approved regulations. They are excellent measures. However, the main action required is to create functional airspace blocks by no later than the specified deadline or by the end of 2012. This also requires the regulatory guide, which, unfortunately, is not mentioned in the Council's conclusions of 4 May. The guide's absence can be used by Member States as a pretext for delay. In addition, the guide must be the instrument used to ensure that, by the requested deadline, we not only have coordinated traffic zones, but a proper Single European Sky too.
The guide must provide for traffic control within the blocks, coordinated with adjacent blocks so that there are no overlapping areas. Otherwise, we will replace the current national boundaries with the blocks' boundaries, thereby extending without any justification the deadline for implementing the Single European Sky. I do not believe that we need to consider in future that an SES III regulation will be required to combine the blocks. This approach also allows the SESAR system to be implemented in ideal conditions at minimal cost.
In 2011. the last Member States will join the Schengen area. I believe that it is unacceptable for us to maintain borders in the sky when we do not have them on the ground.
I want to start by thanking you for your answer. In my opinion, a number of questions have not yet been answered fully, and so I should like rather more explanation of several points.
Mr Simpson's absence demonstrates that the issue is indeed still current, and that the consequences of such eruptions are unpredictable and can be far-reaching in terms of our citizens' mobility, and also in economic terms if the situation is protracted. As I see it, it also demonstrates that we cannot, in fact, rule out the possibility of something similar occurring in a few weeks' time, for example - in the middle of the peak summer season - and the airspace having to be closed.
Consequently, we must continue to work not only on structural measures to improve the efficiency of our aviation and of our transport system in general - I shall return to this shortly - but also on better crisis management. A minute ago, you also talked about setting up a kind of coordination cell. More clarity will be provided on that subject this week.
Nevertheless, could you perhaps already tell us a little more about the kind of task you envisage for this coordination cell? What exactly should its initial tasks be? The occurrences in April have made it abundantly clear that coordination between the parties concerned - such as airports, airlines and travel agencies - falls short, and that there is no mechanism for informing the parties concerned of what they have to do in such cases. Also, stranded travellers, for example, do not really know what their rights are.
Thus, as I see it, we need a European preparedness plan to enable the right decisions to be taken rapidly and the right contacts to be developed. In fact, the same goes for the repatriation of travellers; after all, where tens of thousands of people are concerned, a system must be set up somewhere to facilitate this.
Passengers' rights are a very important element. Europe has done a very great deal of work in this field, which is to be welcomed. As you know, though, there are gaps in the legislation. We are talking about third-country airlines, which do not actually fall under our legislation, and so I would advocate integrating these kinds of rights into our aviation agreements with third countries. I also think that we need to monitor the application of this kind of legislation by the Member States. We heard just this week that the Italian authorities have fined the airline Ryanair. That is good news, but what is happening in the other Member States? Can we obtain an assessment of this?
Of course, there are also the numerous structural measures, but I do not wish to dwell too much on those: the Single European Sky that is under construction, and also the railways, for example. The railways proved not to be a viable alternative. There are many reasons for this: it has to do with different systems and also with circumstances such as our lack of so much as an integrated ticketing system. In my opinion, that is also very important, Commissioner. Therefore, a very great deal remains to be done, but you have our support in this.
Madam President, Commissioner, we have already held a debate about the ash cloud and the associated problems for aviation in the immediate aftermath of the volcanic eruption.
We observed various things in this crisis. We observed, for one thing, that aviation really is essential for the transport sector, as it is not only passengers that get stranded, but goods, too, can be left untransported. In Germany, for example, BMW had some production bottlenecks due to not receiving deliveries. We observed that we need every mode of transport, including aviation. For another thing, we observed that it is a significant crisis for the airlines if it is not possible to fly for several days. A five-day break, the airlines said, could be coped with. A 20-day break, however, could perhaps have caused a collapse of the entire industry lasting quite some time. We need not talk about compensation just yet, the airlines themselves said, but if it had lasted longer, that would have been necessary.
Passenger rights have been subject to varying comments from different speakers. They have now put to the test the rule that, in such extraordinary cases, too, everything can be done for passengers in relation to information, compensation and recompense to the extent that they need it and in the way we originally laid it down here.
There are still two subjects in particular that I would like to go into. The first is the Single European Sky. We do not have a single European airspace, and that is something that was painfully absent this time, too. A single European airspace clearly would not have prevented the volcanic eruption, we all know that, but we would certainly have been better able to bring about the smooth evacuation of passengers. We have appointed a Functional Airspace Blocks (FAB) coordinator, of course. He is now starting work, and we all very much hope that his work will relatively soon be able to lead to a single European airspace. The question is also how long will it take until we actually achieve this? Perhaps you are not in a position to answer that precisely.
We have also discussed before whether better European coordination of the railway sector - something that we have long been wanting and, on paper, have long had - could have helped passengers to get home more quickly. In this regard, too, we observed quite clearly where our difficulties lie.
I will now move on to my final question. Do we have good crisis management arrangements for cases like this? We have the institute in London, which is actually there to provide information when there are earthquakes. It also deals with volcanic eruptions as a secondary responsibility. Now it has been producing computer projections based on second-hand data, and it has been criticised for that. What can we learn from other parts of the world where volcano eruptions are more common, such as the United States, Indonesia and others? What other measurements do they take? According to my information, they are better prepared for such situations. Perhaps we had not planned for this in Europe, but we do then have to learn the resultant lessons. We are a hi-tech location, we have a lot of opportunities, and researchers in Germany, for example, have called for a specialised monitoring network for those aerosols, those minuscule items, that volcanic ash contains. What else do you think that we can do? How can we improve our technologies in the interests of aviation, the people and goods?
Madam President, the closing of European airspace was doubtless a necessary preventive measure in the interests of safety. Subsequently, and before the airspace had to be closed again, a more suitable technique to handle the problem should have been found. Unfortunately, I have to say that this clearly did not succeed at all, either in coordinating the measurements, in the analyses or in respect of passengers. The second time, too, the treatment of passengers who were held up due to flights that were downgraded was extremely inadequate, and it must be a priority to improve this. I find myself wondering when there really will be plans in place.
Commissioner, you have, furthermore, not provided a very detailed answer to the question relating to funding and potential compensation for the airlines. That is a key issue, as this subject continues to be constantly under discussion. Quite how, then, is this to be solved? Who, exactly, is to be compensated? The airlines? Do they then pass the money on to the passengers? For example, will business people who missed important appointments receive compensation? Will a dealer, a company, that had to wait for replacement parts receive compensation? Why should it only be the airlines that receive compensation? I do not regard that as justified if you compare it with the economic consequences of this crisis. Moreover, we really need to take account of the fact that, ultimately, the airlines have been receiving a long-term subsidy from European citizens through the abolition of the kerosene tax, meaning, of course, a priori that they already have a subsidy.
Commissioner, this question is pending and I await an answer from you.
Thank you, Madam President. I should perhaps like to start by thanking Commissioner Kallas for his endurance during those five days. We might perhaps consider that the first two or three days could have seen a little more action, but on the whole, I believe that the Commissioners carried out their work extremely properly, and that the decisions of the Council were such as to give great encouragement within the context of the Single European Sky to the measures taken on the adoption of functional airspace bloc coordinators and the implementation of the measures by the European Aviation Safety Agency, and many others of these measures were taken quickly. At the same time, I think it very important that by understanding this pressure between business interests and the political interest, and by standing up for passengers' rights, the rule under current legislation that decisions about the opening or closing of particular airspace are taken by Member States was preserved. Since, if we were to imagine that, God forbid, an accident were to happen, then the Commission or the relevant European institutions might perhaps have exceeded their powers, and there would then arise a very big question, not about how large the losses to business were, but about who was responsible for the wrongly taken decision that helped bring about the accident in one particular airspace within the EU Member States, then the situation would be very different. As a consequence, I believe we should draw some conclusions from this relatively critical situation. In the short term, several measures have been taken, as I said, but, of course, as far as passengers' rights are concerned, as Mr El Khadraoui has already mentioned, several low-cost airlines in fact ignored passengers' rights (and these are not third-country airlines, these are airlines from EU Member States) and, in principle, abandoned their passengers for five days and nights; in reality, they will be the winners - they will save money - and this remains an unresolved issue directly in the sphere of implementation in relation to passengers' rights as they currently stand in the European Union. Another challenge in the long term is the lack of connection in several European states via other means of transport with the central part of Europe. Thank you.
Madam President, first of all, I feel it is essential to point out that in this case, as in others, the precautionary principle must prevail, because human lives are at stake. However, if it is to prevail, its application must not result in extreme decisions that would lead citizens to view precaution as ineptitude.
Therefore, in this case, why did we only take into account the use of an old virtual mathematical and meteorological model and ignore the pilot unions, which recommended test flights and the use of weather balloons? Perhaps we might then have avoided total paralysis of the airports and the shambles that followed.
While the VIPs have always been treated well, a large number of European citizens were abandoned by the whole world, including by their own governments.
Finally, I repeat my request for a parliamentary committee of inquiry to bring to light the fraud that some people have been engaged in during this crisis.
I will not repeat the thoughts already expressed by many speakers on the consequences of the Icelandic volcano, the closure of air space and the losses incurred by airlines and consumers, i.e. passengers, who were imprisoned in the airports. I am pleased to hear today that there will soon be decisions on the creation of the Single European Sky and that, according to the Commissioner, an airspace coordinator already began work in May. Today, however, as we are not sure whether we will be able to coordinate such unstable situations or even slightly similar situations in the future, I feel that we should think about how to develop and devote greater attention to other, alternative means of transport and ways of carrying passengers, as the German MEP mentioned, railways, for example. In our region, the Baltic Sea region, represented by Lithuania, Latvia and Estonia (which are on the edge of North-Eastern Europe), this situation with the eruption of the volcano has especially highlighted our need for good rail services and here I have in mind the Rail Baltica project. I understand that other European regions possibly have the same problem as well and the situation is not any better (is it?), but today I am talking about my region and therefore in this case, we would like to have the opportunity to reach Western and Central Europe through Poland, once Poland has joined our rail track. Otherwise, we will be isolated from the EU's transport system. Other countries have railways and possibly motorail trains, but our three Baltic States do not have this yet. Therefore, I would like to ask the Commissioner whether, in the immediate future, sufficient attention will be devoted or is being devoted to the suitable implementation of alternative transport projects? With the help of the European Union, will we manage to gather the required political will and ensure alternative means of transporting passengers so that we can avoid such consequences in similar crisis situations.
(ES) Madam President, I would like to thank Mr Kallas for being here and for the work that he has done during this difficult time.
This is a debate that had to take place, ladies and gentlemen, and unfortunately, I think it will not be the last of its kind. I will spare you any repeats of the statistics of this serious event and the negative impact that it has had on the economy. I simply wish to remember those who were affected.
Firstly, there were the passengers. Ten million people were left without flights and with no guidance as to what to do. The impact on passengers was so great that the provisions of directives and regulations could not protect them. The exclusion of liability in contracts due to catastrophe or force majeure brings to mind the need for a joint fund to tackle the consequences of a global disaster such as that caused by the volcano.
I now come to the airlines. The International Air Transport Association (IATA) estimates that they lost EUR 1 700 million worldwide. The Association of European Airlines (AEA) assesses the loss at EUR 850 million at European level. This blow was all that they needed to accentuate a spiralling crisis that is threatening many airlines with closure.
The other victim has been tourism. The consequences for tourism have been devastating. Firstly, due to the cancellation of contracts that had been made in advance, as is usual in this sector, and secondly, due to insecurity, which has caused a change in normal booking trends.
This is my diagnosis, Commissioner, ladies and gentlemen. There can only be one conclusion: the European institutions do not have the tools to effectively tackle a crisis of this magnitude.
Now I come to the criticism, because criticism is necessary and inevitable; self-criticism, if necessary. No one can be exonerated, because everyone involved acted badly, late and inefficiently, sometimes through no fault of their own. The Member States cannot be exonerated because, although the decisions were within their competence, they were still unable to act. The European institutions cannot be exonerated because they took four long days to react, and because their reaction, which invoked safety as their priority, did not unfortunately produce calm, but paralysis.
I will now discuss the Commission's response. Today, the Commission is reiterating the measures that it had announced to us. In my view, they are reasonable measures, but there is a lack of clarity about the timescale for implementing them.
We are not talking about something in the past. Even today, there is a latent threat of flights being grounded, and it is concerning that we are dependent on air currents. I know that we cannot fight the elements. This was said by a famous Spanish sailor regarding a big naval battle that we lost.
The crisis will not help us to take measures. The Member States will be reluctant to provide resources. If we are mean, however, this volcano could do more damage to the European economy than is being forecast.
I ask the Commission to be determined, and I ask the Council to urgently tackle the need to take decisions. I ask everyone to be generous in implementing alternatives to make up for the incapacities of the institutions. I do not hold the Commission or the Council responsible, but we need to acknowledge the diagnosis that the institutions have not been capable, as they currently stand, of solving a crisis of this magnitude and proportions.
(ES) Madam President, I would like to thank Commissioner Kallas for his work over the last few days and say that the crisis involving ash from the Icelandic volcano causing European mobility to be blocked, which even yesterday caused further closures of European airspace in Ireland and the United Kingdom, along with the two extraordinary Council meetings called by the Spanish Presidency at the Commission's suggestion, have taught us several things.
Firstly, they have taught us that this crisis has affected the whole sector, not only airlines but also airports, and we congratulate the Commission on its comprehensive vision when considering the consequences and assistance. This has been done by Mr Kallas, Mr Almunia and even Mr Tajani, who has considered the impact on tourism and on the agencies. We therefore welcome this approach by the Commission.
Secondly, while we already knew that the Single European Sky was necessary, we now know that it is urgent. This is why we need to definitively appoint the coordinator - a former colleague of ours who is highly qualified - and, of course, remove the obstacles that still remain in the Council.
We also urgently need to launch the Single European Sky ATM Research system, which underlies the Single European Sky, along with guaranteed funding. Could the Commission tell us what reluctance or reservations it observed in the Council meeting on 4 May? We need to know. We even also have the impression that there are Member States that are opening up airspace more than others, and that is not good in a very competitive sector such as air transport.
In addition, although Parliament has been prioritising passengers' rights, and that has been reiterated, with strong reticence on the part of the Council, now the need has clearly been seen to review the application of these laws. We need the Commission to be implacable with the low-cost airlines that have spread confusion by lying to passengers and to the public. The necessary penalty proceedings must naturally follow.
I also invite you, Commissioner, to launch a pilot project that my group proposed for the 2010 budget of having consumer offices in the airports to facilitate the necessary measures for passengers and consumers in the midst of the general confusion.
While some of us were already fighting for rail networks, trans-European networks, as an alternative to modes of transport with a greater impact - and this has been demonstrated in Spain by the AVE high-speed train, for example, between Barcelona and Madrid - now we know that we urgently need to build an alternative secondary mobility system, as is prudently done with electrical and telecommunications networks. This is why the review of the trans-European networks with a view to the financial perspectives must be more ambitious.
Madam President, my particular perspective in this debate is on the impact on the more peripheral airports and on airlines which are already in economic difficulties.
I live on an island which is behind an island which is off the coast of Europe. As such, our peripheral airports and our airlines are particularly important for connectivity and mobility. There are a number of regional airports on the west coast of Ireland. We have Donegal, Sligo, Ireland West Airport Knock, Shannon and Kerry. Given our proximity to Iceland and our island status, we have particularly severe problems to deal with because of the ash.
With reference to peripheral airports, I believe the Commission should fully promote international PSO routes in terms of connectivity of peripheral airports to hubs and that Member States should be given real flexibility when it comes to State aid to peripheral airports. Furthermore, there are many airlines already in financial trouble and they may go out of business because of this crisis. Let us not fool ourselves. It is not going to go away any time soon. This will lead to job losses in the airline sector and consequently, less competition in the market. We have to look very seriously at how the EU can play a constructive role, both from the perspective of an equitable distribution of financial assistance and the crisis management tools that are at our disposal.
Finally, it is important to realise that current legislation was put in place to stop airlines cancelling flights because it suited them, but we are now in a position where airspace is closed and airlines cannot fly. The financial burdens are very significant on all actors - passengers, airlines and airports. The question is, who is responsible, and who bears the financial burdens?
(FR) Madam President, since this new volcanic eruption is confronting us with the same problems that we have already experienced, I would like to go beyond the crisis management and coordination system, in which progress has been made, and emphasise, as others have done, interoperability and the rail reservation system. Land transport and, in particular, the railways, must be able to take the place of air transport more easily when it is put out of service. It is not just volcanoes that put it out of service; it may actually be grounded on other occasions too.
However, beyond this aspect, and more structurally still, I would like to ask you about risk cover by the sector itself in this type of crisis - and I stress by the sector itself. In fact, I think that State aid, every time that it is granted (or every time there is a problem), will very quickly prove to be untenable at budgetary level and will lead to quite unacceptable discrimination between airlines, between operators in the aviation sector, who would introduce identical demands and, finally, between the ultimate beneficiaries of this potential aid and those who would be excluded from it.
Given the size of the airlines, I think we must do as we did in the banking sector and move towards prudential rules in their case, rules that would oblige them to provide themselves with a form of compulsory insurance. This insurance would enable them to cover this type of risk by pooling the cost of the cover, without always asking the Member States to insure them free of charge, particularly as airlines already benefit today from the historic tax exemption on kerosene and airline tickets.
Finally, we must also ensure that these airlines duly compensate their passengers, but without passing the bill on to taxpayers.
Madam President, we are all aware of the horrendous disruption caused, and continuing to be caused, by the volcanic ash cloud. More than 100 000 flights have been cancelled and around 12 million passengers have not been able to travel as planned. Goods and cargo have been delayed or not transported at all and businesses, both large and small, have been affected. Our European airlines and airports have suffered catastrophic financial losses. I believe that European airlines alone have lost more than EUR 2 billion.
In all this chaos, one thing is clear: air transport is enormously important for the European economy, and as individuals, we depend on a thriving and efficient air transport industry where safety for crew and passengers is the first prerogative. As such, I applaud the decision of the Commission to respond decisively following the compulsory grounding of the European air transport sector.
The Commission has recognised the need not only to consider financial compensation, but also the necessity to speed up the implementation of SESAR measures. As a general rule I believe that the state should not artificially support business. Risk, as we all know and accept, is part of running a business. However, these are exceptional circumstances. We have not seen such sustained disruption to the industry with such enormous financial losses since 9/11 and, notwithstanding the financial difficulties currently facing all Member States, I would urge them to back plans to support an industry which simply cannot sustain further losses.
The question now is, what can and should be done in future to deal with such crises? Firstly, airlines must be involved in discussions about possible airspace closures from the outset. Secondly, the SESAR package must be brought forward in a sensible fashion. I still have some reservations about the creation of a network manager. I am not fundamentally opposed to the idea, but I strongly believe some questions remain to be answered. For example, what would be the exact role? To whom would this person be accountable? How would this improve the current situation? I look forward to serious debate on the issue, Commissioner, before any legislation is implemented, as a knee-jerk response could prove more damaging than intended.
I also think it would be wise to look at North America and elsewhere to see how they deal with the issue of volcanic ash. In the UK, we apply the same terms of reference as the ICAO, but the Americans use a different method to calculate the ash drift. They seem to apply a more measured approach and I believe that we could perhaps learn something there.
In addition, we must remember that when decisions are made in the EU regarding closing EU airspace, the impact of such decisions does not stop at our borders, and discussions with the remainder of the ICAP countries must take place.
Finally, as European policy makers, we have a responsibility to develop a viable long-term strategic vision for aviation in the EU, taking into account the international dimension. I believe we should support the establishment of measures to improve risk management, settling justified compensation claims without distortion of competition, as well as promoting well balanced, cost effective structural reforms.
(SK) The closure of air space after the April eruption of the Icelandic volcano confirmed that air transport is highly sensitive to various restrictions on flying conditions. Not only clouds of volcanic ash, but also heavy snow, whirlwinds, thick fog and other weather phenomena cause airline companies huge complications in the provision of regular flights.
Responsible airline companies therefore conclude various policies with insurance companies, which are supposed to cover their financial losses resulting from unforeseen emergencies. The costs of this airline company insurance are, of course, included in the price of air tickets, and passengers also pay as part of the price of the air ticket for the airline company to provide them with the necessary services and alternative transport arrangements in the event of an emergency.
I would like to emphasise and repeat once more, Commissioner, that passengers make a payment as part of the price of an air ticket so that airline companies will be able, in the event of an emergency, to deal with the resulting problems operationally, and to request appropriate compensation from the insurance company for the resulting damage later.
An ordinary EU citizen who does not directly use aviation services has nothing to do with this business. It is therefore totally inappropriate to transfer such aviation losses to EU Member States. It is therefore quite right that governments who run their affairs wisely do not want to comply with these absurd demands. If anyone is to compensate airline companies for the restrictions arising from the exceptional weather conditions, it should be their insurers, who must fulfil contractual obligations within the scope agreed in their insurance policies.
After all, that is how it works for every one of our citizens in the EU: if their house burns down, for example, or ice crushes the roof, they receive compensation only from their insurance companies, if they are insured at all. They will not get a new house or better accommodation from any airline companies or EU governments.
Why should they, therefore, contribute towards making up for the lost profits of airline companies? That would surely be absurd. Therefore, ladies and gentlemen, I firmly believe that in a healthy entrepreneurial environment, no support - and I mean no support at all - of this kind can be justified for airline companies from the governments, and therefore from the citizens, of the EU.
(PL) In April, a volcanic eruption caused the complete paralysis of air traffic in European air space. This event, which was not, of course, caused by anyone, resulted in adverse effects both for passengers and for all European airlines. At dozens of airports, passengers were left to their own devices and did not have access to information about the resumption of flights. The only fairly specific information came from statements about the closure of more areas of air space.
Although we cannot blame anyone for the forces of nature and their effect on our daily lives, we should ask very directly about this situation and sum up the actions of the European Union institutions which are responsible for matters such as ensuring the safety of air passengers.
Unfortunately, I think their action was definitely insufficient and very delayed in relation to the event which had taken place. For after all, the total chaos in air traffic experienced by passengers, and their complete lack of knowledge about when flights would be resumed, show the EU institutions, including principally the European Commission, in an extremely bad light. Therefore, I would like to find out what the Commission intends to do in the future in the case of other volcanic eruptions. What steps will the Commission take to prevent a repeat, in a similar situation, of the paralysis of almost the whole of Europe and, most of all, to improve the flow of information directed to passengers which, hitherto, has been decidedly lacking? I think that the measures currently proposed by the Commission are, unfortunately, not sufficient.
(EL) Commissioner, the closure of two major airports yesterday, in London and Amsterdam, due to a new volcanic ash cloud, demonstrated that the grounding of flights in April was not the result of an improbable event with no long-term repercussions or risk of repetition. Moreover, Mr Simpson's absence from this evening's debate says far more than his presence.
We are going through a difficult economic period, which is bringing with it successive mergers in the aviation sector and which is governed by uncertainties for the airlines and their employees. For three consecutive days in April, the international industry lost USD 400 million a day, threatening to blow efforts to restructure the financially weaker airlines in Europe sky high. What is certain is that suitable institutional instruments to conduct a risk analysis at European level and to use a specific method to process all the data at the disposal of the Member States and the European authorities were, and still are, lacking.
The risk of a repetition of the highly damaging confusion which we experienced beneath the ash cloud is real and the measures taken must institutionally safeguard the Union's ability to intervene in a coordinated and premeditated manner in this type of crisis, thereby limiting the incredible inconvenience to millions of passengers and the financial losses to carriers and tourist companies.
Madam President, as Ireland does not have a land connection to mainland Europe, Irish air passengers have faced extreme difficulties; I would venture to say, more than any other Member State. For example, I myself travelled to Strasbourg this week overland, and had to take a ferry to Wales, a car to Folkestone and a train to Strasbourg. I raise this because it is typical of the many journeys undertaken by Irish people in recent weeks.
The EU Transport Ministers have established three separate flying zones based on the safety risk to aircraft. I have to say that, since the introduction of the third zone, over 300 000 hours of airline operations have taken place. This is a welcome development and, of course, further measures are still needed.
I strongly support the efforts to fast-track the introduction of the Single European Sky concept. The Declaration of Madrid, adopted in February by the Spanish Presidency, established a roadmap for putting this policy in place. I have no doubt that the Commissioner, who is with us this evening, will spearhead this.
The role of Eurocontrol must also be closely examined. It must be given statutory powers as opposed to the coordinating role which it currently holds. As early as yesterday, a joint agreement was reached between Ireland and the UK so as to curtail the disruption of air travel: a welcome development.
(GA) Volcanic ash does not recognise any political or physical borders and this incident reminded us once more of the immense power of nature. It is now clear that there is a real need for a common air transport policy in European Union airspace. The role of the European Union must be strengthened in the aftermath of this crisis.
(LT) The consequences of the volcanic ash crisis had a negative impact on the transport system of all of Europe when ash from the erupting volcano forced the cancellation of more than 100 000 flights and disrupted the journeys of 10 million passengers. This crisis affected the European Union's Eastern Member States particularly badly, as they remained completely isolated from Western Europe and, unlike other EU Member States, did not have the opportunity to choose alternative modes of transport. Yet again, this proves the importance of the development of transport infrastructure, the development of Trans-European Transport Networks and the creation of a system of alternative means of transport, both for transporting goods and passengers. Therefore, we must establish a passenger transport system that operates effectively, which is not so dependent on air transport, but is dominated by other alternative types of transport, especially for transport in Central Europe. We really must create a transport system that would not only ensure the effective transportation of passengers, but the smooth functioning of the economy. I agree with the ideas mentioned on the realisation of additional links and I therefore urge you to support the European rail corridor project for the competitive transportation of freight, which would allow the Baltic States mentioned to be linked to other Western European countries and would allow the creation of added value for the entire Community. In addition, following the implementation of this project, the region's residents would have an alternative to air transport.
(ES) Madam President, I am going to talk about tourism, a fundamental sector for the Canary Islands, which receive around 12 million tourists per year. If there is one thing that tourism needs, it is certainty. Situations like the one that we have experienced - and which may be repeated - have dramatic consequences for this strategic sector for the Canary Islands.
The losses have not only been suffered by the airlines, the airports and the tour operators: hotels, car hire companies, restaurants and services in general have suffered huge damage. Between 15 and 23 April alone, 313 818 aeroplane seats were cancelled in the Canary Islands, with losses of around EUR 57.3 million as a result of the tourists not coming. This is, of course, a significant loss.
We need immediate measures when the event occurs, such as opening airports at night without additional costs and looking after the public, the passengers, properly; but we also need compensation.
I am not going to criticise what was done or what was not done or say whether the crisis was managed well or not. It is only worth being aware that it could happen again and that we need to be prepared for it.
(DE) Madam President, Commissioner, I would like to thank you for your steadfastness when it comes to passenger safety issues. In recent days, we have seen that it is clearly not only in the financial sector that major speculation takes place but that a few of the airlines, too, are prepared to gamble with the safety of passengers, at least in words - though luckily not yet in actions. After all, we are not merely talking about the passengers in the air, but also the people on the ground. I must ask you to continue working to this end. I must also ask you to continue working for passenger information and passenger rights.
Over recent days, we have seen that not everyone and not every age group has unrestricted access to the Internet. Telephone lines were broken, the Internet was not available, and people who are not routine business class fliers like we here in the plenary are, tourists and older age groups, had hardly any information. I must ask you to continue working to this end.
(PT) Madam President, the situation created by the eruption of the volcano in Iceland has demonstrated the significant impact that a certain type of natural phenomena - that are fortunately rare, but demonstrably occur periodically - can have on the economy and society. By doing so, it underlined once again the importance of a preventative approach to these phenomena. In this case, that means seeking to adopt any measures that reduce the aforementioned impact, not preventing it from happening, as that is clearly impossible.
However, it is not legitimate to use a pretence at better crisis coordination in response to these phenomena as a pretext for seeking to breathe new life into a broad range of initiatives. I am talking about the Single European Sky initiative and the goal of opening European air traffic control up to liberalisation and then privatisation. In this regard, if there is one thing that the current volcanic ash crisis has confirmed, it is the importance of keeping air traffic control in the public domain: it is done in the public interest and is, first and foremost, a basic guarantee of public safety.
(DE) Madam President, Commissioner, ladies and gentlemen, we are talking about disturbances in air traffic and also its economic impact on aviation. I would like to stress, once again, that the safety of Europe's citizens is the most important thing.
Commissioner, many steps have been taken and it is now time to contemplate specific alternatives and to implement them, for example, the expansion of the trans-European high-speed network, which can also help reduce CO2 emissions.
(DE) Madam President, Commissioner, ladies and gentlemen, there are 2 000 volcanoes around the world, 50 of which are active. Thus, it is not just a European problem, but a problem for international aviation.
We need to clarify in the research where exactly there are risks and where there is also a certain scope of responsibility. I would therefore ask the Commissioner, together with Eurocontrol, to perhaps entrust the European Research Council with the task of carrying out research in order to properly judge this risk. Ultimately, the final responsibility always lies with the aircraft captain and consumers are also called on to consider whether or not this poses a risk for each of them. Everyone can remove the risk by simply not flying. An objectification of the entire issue must be at the heart of things, however.
Madam President, the Joxer character created by the great Irish playwright, Sean O'Casey, observed the whole world as 'in a state of chassis'. And certainly the evidence is there for all to see. If we look downwards, we see oil gushing from an oil well, decimating the environment; if we look upwards, we will see volcanic ash gushing from a volcano decimating the airlines, and if we look outwards, we see recession gushing from the banks decimating the economy.
Certainly I have suffered, like many more, from the volcanic ash, the first time going home: it took me two days; I had to hitchhike part of the way. The second time I could not get out to the last plenary; it took me one and a half days to go to Brussels and one and a half days to come here, but the one thing I have learned is that it is impossible to book a ticket on the Eurostar when you are travelling. You need your credit card to book it and you need it to get the ticket, which is impossible when you are in transit.
I would ask the Commission to use their influence to try and get them to have the same system as that which applies to ferries and airlines.
(ES) I am not the only one, Madam President, but thank you. I just wanted to add that we need to be able to extensively use all the available technology in order to measure the ash. In fact, a few days after the closures, in a visit to Astrium in Toulouse, we were told about an extremely detailed information system on the composition of the atmosphere via a satellite network, and we are not clear as to whether this existing systematic information was used, which, moreover, comes from a European enterprise, namely the European Aeronautic Defence and Space Company. Could the Commissioner tell us whether it was used or whether this is being considered?
Vice-President of the Commission. - Madam President, honourable Members, thank you very much for the many interesting and detailed comments on this ash problem. I only had three minutes at the beginning. Now I can elaborate at least 10 times more on all these issues, but I will be brief - do not worry - or at least not too long.
I can only say that it has really been a very exciting and extraordinary period, and it is back again. It is clear that volcanoes continue to erupt as this Icelandic volcano is doing. This is all part of life for the aviation industry, but it is not only volcanoes but also thunderstorms, snow and such occurrences which all disrupt aviation. This is a part of this business, we must be very clear about that. Nobody alone can be responsible for this risk - no airlines, no governments, no European Union. I must also say that so far, the European Union has no jurisdiction at all in regulating air traffic. It has been intergovernmental bodies that have been dealing with this so far, as well as national authorities.
To exclude, prevent or foresee everything which can happen in aviation is impossible. The risks must be shared and clients who decide to use aviation services must be prepared - as we must all be - for some delay if, for example, the runway at Brussels airport is not cleared of snow or some other thing.
Regarding the criticism that we acted late and regarding who in fact acted: I was there in Eurocontrol; the risk from ash is a real risk, and we cannot hold out for the possibility that we will finally find scientific solutions concerning what size of particle would be considered dangerous for engines, because nobody wants to give this assessment. We can determine particle size and we can assess the cloud, but nobody wants to give an assessment and to say that this ash is no longer dangerous for the engines. This will be a very complicated thing. The decision to close airspace was taken strictly in accordance with the existing rules and with all relevant institutions who were responsible for this. To those who ask who is now responsible for the closure of airspace, I would ask them who would be responsible if the airspace had not been closed and something had happened.
When Eurocontrol sought to find some different approaches to the ash cloud, it was not an easy decision or easy discussion because it was a matter of deciding to take enormous responsibility for the safety of aviation. The safety of planes and lives must come first. I think it was done reasonably fast under these circumstances because the volcano was, and continues to be, very exceptional and extraordinary.
Regarding the future, the key issue mentioned by somebody is what about Indonesia, what about the United States? There is a responsibility, which mainly rests with the pilots. In Europe today, pilots tend to reject this kind of new responsibility. European air traffic is very busy and there must be some kind of combination between greater flexibility and clear data about the possible threats and possible risks. I do not know about Indonesia, but in the United States, the system is very simple: it is the pilot who decides how to circumvent the ash and I must say that this works very well. But in Europe, we must obviously first create some common approach to the methodology of possible assessment of risk.
Regarding passengers, I must say that we have always consistently and forcefully stated from the Commission side that passenger rights legislation must be complied with. This is a very clear message. Again, the enforcement of this legislation is in the hands of Member States but I understand that most airlines and most Member States also have taken this very seriously. There are different examples and, of course, in the aftermath, there will be exposure to negative examples as well, but mostly they have been taken seriously, and we are planning a revision of passenger rights. We will definitely then assess what to do with the attempts to abuse passenger rights and excessive interpretations of passenger rights. In general, the passenger rights legislation has worked very well and the logic must be there. Passenger rights stipulate that passengers must be provided with information, with care and with rerouting or reimbursement under these extraordinary circumstances, not compensation. This is a different word.
There is a huge programme under way with the Single Sky initiative in order to streamline air traffic management, and I cannot complain about the cooperation between Member States during this particular period. The Transport Council was very cooperative and made many decisions which probably, under other circumstances, would have taken much longer. I really cannot say that we had bad cooperation with Member States in preparing and handling this extraordinary Transport Council.
Regarding finance and financial consequences, its rules are very simple and they are very clearly described in our paper prepared by three Commissioners - Rehn, Almunia and myself. This is State aid, and State aid can be given if Member States consider that there are enough reasons to give State aid to an airline which is in trouble, because passenger rights and all these costs must be borne by the airline. If the airline is in trouble and if a Member State considers that this is really a very bad situation, then State aid can be given, but, before State aid is given, a very careful assessment must be made not to create distortions and unfair advantages in the market. This was the main concern of airlines as well, and a fair approach to everybody is also the Commission's concern; our competition department will definitely look very carefully at all possible State aid cases.
So far, I do not know if anybody has applied for State aid in this particular area because, as I said at the beginning, airlines have contingency plans.
Somebody mentioned that they should have insurance. I asked them as well about the insurance. Insurance is more or less impossible because you cannot describe the product, or you can describe the product but it will be so expensive that it is not affordable. They have contingency plans on how to deal with extraordinary circumstances which disrupt the schedules. Of course, as an economist, I can see that there is a lot of room for different fantasies, what to calculate under the losses and what is a real number. It is a huge work to define the exact consequences of this volcanic ash which can be presented as a claim.
Regarding alternative transport, we will, of course, push ahead. We will have a TEN-T meeting soon where the Commission will push ahead for the development of a network of other modes of transport. I asked railways what is possible and what they actually did during this crisis, and they sent a lot of interesting information. There were additional trains, but the information about availability, timetables and other things remain, so far, very poor. One of our biggest priorities for the near future will be to have better information about all these possibilities.
Again, if there is a crisis in aviation, then bringing passengers home or taking them to destinations will still mainly be in the hands of airlines. It is at the planning stages that it is very important to also consider other modes and indeed other engines. This is another interesting story. There are lessons to be learned, and we are learning these lessons, and we will push forward with many plans and measures to create more streamlined air traffic management in Europe.
I must stress that volcanoes do not obey any rules, and we cannot exclude possible extraordinary events. There will always be some risk which must be taken into account, and such a risk must be part of planning our activities.
The debate is closed.
Written statements (Rule 149)
Commissioner, ladies and gentlemen, when a volcano erupted in Iceland in the 18th century, the country was veiled in a cloud of ash, and in Europe crops failed for the next three years. We do not have reports on the damage to air transport. This year's far smaller eruption of Eyjafjallajökull has literally wrought havoc with air transport in the European Union. The damage to airline companies and airports - in other words, the direct damage - has had a counterpart in the chaotic care given to travellers stranded in various corners of the world. The rights of passengers are certainly an interesting topic for academic debate, but in this case, they were the lowest priority for the staff concerned. We have no reports of other forms of transport being used to bring people home. The chaotic responses show a lack of coordination, and also hesitation, at a time when quick decisions should be made on re-opening air space. Commissioner, will the Commission speed up its work on applying the partial results of the SESAR programme to the practice of managing aviation operations? My other questions would merely repeat the questions of Brian Simpson.
There are 56 000 citizens of the European Union who are ill and waiting for a transplant, and this includes 2 000 in Poland. Every day, 12 people die because of the shortage of organs available for transplantation. Organ donation rates range from less than one donor per million individuals in Bulgaria to 34-35 donors per million individuals in Spain. In Poland, the figure is 11. Most organs are taken from deceased donors on the grounds of prior consent (the opt-in approach) or presumed consent (the opt-out approach). In Poland, cells, tissues and organs can be taken from deceased donors if the person who has died had not registered with the Central Register of Objections. The development of transplantation requires an atmosphere of social approval for filling in the declarations of will which make it possible to take organs after the person has died, as well as condemnation of opposition to donation.
I, personally, am actively involved in work to promote transplantation, and I encourage all fellow Members to do the same. In Poland, I have distributed badges and bracelets which encourage support of transplantation medicine. With fellow Members from other political groups, I have started the 'Chain of Relatives', a national social campaign to propagate transplantation and voluntary blood donation. Promoting the idea of transplantation and coordinating the exchange of experience between Member States can save thousands of lives. It is essential to create a common EU database of organs available for donation and transplantation, and a database of all living and deceased donors. This would also be a significant tool in the fight against organ trafficking and human trafficking.
The affair of the Icelandic volcano and its current consequences lead us to reflect that the European Union must not be unprepared for an emergency or unexpected occurrences, but must protect passengers above all else using existing or new management instruments or measures. As an example of such measures, could airline companies not have offered to buy train tickets to avoid long queues at train ticket offices, especially for passengers with reduced mobility?